                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

ODESSA JONES, as the wife of James
M. Jones, deceased;
                                                            8:18CV178
                     Plaintiff,

       vs.                                           SHOW CAUSE ORDER

UNION PACIFIC RAILROAD
COMPANY,

                     Defendant.



      The Findings and Recommendation of the undersigned magistrate judge
(Filing No. 24) was denied as moot because a new progression order was entered
on November 13, 2019. (Filing Nos. 31, 32). New progression orders were entered
in accordance with the parties’ request in this case and other cases which have
been identified as “Toxic Exposure Cases (diesel fume exhaust and other alleged
toxins) against Union Pacific Railroad Company.” (See 8:18-cv-36 Byrd v. UPRR,
Filing Nos. 56 and 57)

      To the court’s knowledge, the issue which led to the Findings and
Recommendation for dismissal in this case is still not resolved. If Odessa Jones is
not the personal representative and/or administrator for the estate of James M.
Jones, there is no plaintiff.

      Accordingly,

      IT IS ORDERED that Odessa Jones shall have until January 28, 2020 to
show cause why this case should not be dismissed for lack of a plaintiff. The failure
to timely comply with this order will result in the final and immediate dismissal of
this action without further notice.
Dated this 7th day of January, 2020.

                                       BY THE COURT:

                                       s/ Cheryl R. Zwart
                                       United States Magistrate Judge
